Public Utilities Commission No. 96-899-TP-ALT. This cause, here on appeal from the Public Utilities Commission of Ohio, is scheduled for oral argument on January 30, 2001. On January 29, 2001, appellant filed a motion for leave to file additional authority. S.C.Prac.R. IX(8) requires that additional authorities be filed no fewer than seven days before oral argument. Whereas S.Ct.Prac.R. XIV(IXC) prohibits the filing of motions to waive the filing deadlines of the Rules of Practice,
IT IS ORDERED by the court, sua sponte, that appellant’s motion for leave to file additional authority be, and hereby is, stricken.